Title: To John Adams from Thomas McKean, 20 January 1790
From: McKean, Thomas
To: Adams, John



Sir,
Philadelphia January 20th. 1790.

This will be handed to you by Mr. Francis Bailey, printer of the Freemans Journal in this city.  I esteem him as an intelligent, ingenious & honest man.  He has lately invented a simple method of making ornaments, devices and eventypes for securities, certificates and other public papers, which cannot possibly be counterfeited.
As soon as his invention shall be made known, it can be used by any printer, and no patent could secure him much benefit from it: He therefore hopes for employment from Congress in the line of his business so long as he may deserve it, as the only reward for his discovery.  With this view he goes to New-York, and requests me to do him the honor of introducing him to you, and solliciting your patronage.  Your countenance and recommendation will oblidge an industrious & worthy character.
Be pleased to make my compliments acceptable to Mrs. Adams, Colo: & Mrs. Smith, and permit me to subscribe myself, what with great sincerity I am, / Sir, Your most obedient humble servant

Tho M:Kean